Name: Commission Regulation (EEC) No 3521/87 of 24 November 1987 amending Regulation (EEC) No 518/79 for recording exports of complete industrial plant in the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: tariff policy;  trade; NA;  trade policy;  industrial structures and policy;  economic analysis
 Date Published: nan

 25 . 11 . 87No L 335/8 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3521/87 of 24 November 1987 amending Regulation (EEC) No 518/79 for recording exports of complete indus ­ trial plant in the external trade statistics of the Community and statistics of trade between Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, particular purposes of the Contracting Parties to the abovementioned Convention, Whereas the measures provided for by this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States ('), as last amended by Regulation (EEC) No 3367/87 (2), and in particular Articles 21 and 33 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Decision 87/369/EEC of 7 April 1987 concerning the conclusion of the International Convention on the Harmonized Commodity Description and Coding System and the Protocol of Amendment thereto (3), Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), Whereas numerous provisions of Commission Regulation (EEC) No 518/79 refer to the Customs Cooperation Council Nomenclature (CCCN) and to the Nomenclature of Goods for the External Trade Statistics of the Commu ­ nity and Statistics of Trade between Member States (NIMEXE) ; whereas, in the system of Community nomenclatures, the CCCN and the NIMEXE are to be replaced, from 1 January 1988 , by the Harmonized Commodity Description and Coding System (HS) and the Combined Customs and Statistical Nomenclature (CN) respectively ; Article 1 Regulation (EEC) No 518/79 is hereby amended as follows : 1 . In Article 2 ( 1 ) of Commission Regulation (EEC) No 518/79 , the text which follows the words '. . . which normally fall under various headings' and ends with the words '. . . hereinafter referred to as the CCCN.' is replaced by the following : 'of the nomenclature of the Harmonized Commodity Description and Coding System, hereinafter referred to as the Harmonized System nomenclature'. 2 . Article 4 is replaced by the following : 'Article 4 1 . In Chapter 98 of the Combined Nomenclature, in respect of Chapters 63, 68 , 69, 70, 72, 73 , 76, 82, 84, 85, 86, 87, 90 and 94, complete industrial plant subheadings are hereby created both at chapter level and for each of the individual headings of the Har ­ monized system nomenclature of which they are composed. The Commission may authorize any Member State which so requests to create complete industrial plant subheadings in Chapter 98 in respect of other Chap ­ ters of the Combined Nomenclature. The Commission shall inform the other Member States of such authori ­ zations . 2. Component parts falling within a given chapter shall be classified under the complete industrial plant subheading of Chapter 98 for the chapter in question unless the competent department referred to in Article 7 decides to classify the goods in Chapter 98 under the appropriate complete industrial plant subheadings at the level of the headings of the Harmonized System nomenclature or to apply the provisions of paragraph Whereas the simplified declaration procedure for recor ­ ding exports of complete industrial plant instituted by Regulation (EEC) No 518/79 is based on the use of complete industrial plant headings identified by a six ­ digit code applicable to certain NIMEXE chapters ; whereas it is necessary to use an eight-digit code for the corresponding chapters of the Combined Nomenclature and to group together the Combined Nomenclature subheadings for complete industrial plant in one of the chapters reserved by the Harmonized System for the (') OJ No L 183, 14 . 7 . 1975, p. 3 . (2) OJ No L 321 , 11 . 11 . 1987, p. 3 . (3) OJ No L 198 , 20 . 7 . 1987, p. 1 . (4) OJ No L 256, 7 . 9 . 1987, p . 1 . 0 OJ No L 69 , 20 . 3 . 1979 , p . 10 . 3 . 25 . 11 . 87 Official Journal of the European Communities No L 335/9 However, the simplified procedure shall not prevent the competent department from classifying certain component parts under the relevant Combined Nomenclature subheadings within the meaning of Article 1 (2) (b) of Council Regulation (EEC) No 2658/87 (*). Each Member State shall submit a list of these subheadings annually to the Commission , which shall inform the other Member States thereof . 3 . Complete industrial plant subheadings are hereby created in Chapter 98 of the Combined Nomenclature for the purposes of declaring component parts and other goods whose value is considered by the compe ­ tent department referred to in Article 7 to be too low to justify their inclusion under the complete industrial plant subheadings for the chapters under which they fall . 3 Mechanical engineering and construction of means of transport ; instrument engineering 4 Chemical industry (including man-made fibres industry) ; rubber and plastics industry 5 Food, drink and tobacco industry 6 Textile , leather, footwear and clothing industry 7 Timber and paper industry (including prin ­ ting and publishing) ; manufacturing indus ­ tries not classified elsewhere 8 Transport (excluding services connected with transport, services of travel agents, freight brokers and other agents facilitating the transport of passengers or goods, storage and ware-housing) and communications 9 Collection , purification and distribution of water ; services connected with transport ; economic activities not classified elsewhere . 5 . The fifth and sixth digits shall correspond to the number of the chapter of the Combined Nomen ­ clature to which the subheading relates. However, for the purposes of Article 4 (3) these fifth and sixth digits shall be 9 . 6 . For complete industrial plant subheadings :  at Combined Nomenclature chapter level, the seventh and eights digits shall be 0,  at Harmonized System heading level, the seventh and eighth digits shall correspond to the third and fourth digits of that heading.' o OJ No L 256, 7. 9 . 1987, p. 1 . 3 . Article 6 is replaced by the following : 'Article 6 Code numbers for complete industrial plant sub ­ headings shall be composed in accordance with the following rules : 1 . The code shall be of eight digits . 2 . The first two digits shall be 9 and 8 respectively. 3 . The third digit, which shall serve to identify exports of complete industrial plant, shall be 8 . 4 . The fourth digit shall vary from 0 to 9 according to the main economic activity carried out by the complete industrial plant exported and in accor ­ dance with the classification given below : Code Economic activities 0 Energy (including production and distribu ­ tion of steam and hot water) 1 Extraction of non-energy-producing minerals (including preparation of metalliferous ores and peat extraction) ; manufacture of non ­ metallic mineral products (including manu ­ facture of glass and glassware) 2 Iron and steel industry ; manufacture of metal articles excluding mechanical enginee ­ ring and construction of means of transport) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1987 . For the Commission Peter SCHMIDHUBER Member of the Commission